Per Curiam. Appellant, Gyronne Buckley, by and through his attorney, Jack T. Lassiter, filed a motion to reset the briefing schedule in this case. On June 7, 2001, appellant’s counsel filed a motion to withdraw as attorney of record and lodged a partial record. Flowever, appellant did not file a brief, pursuant to Anders v. California, 386 U.S. 738 (1967), and our Rule 4 — 3(j)(1), stating there was no merit to the appeal. In Buckley v. State, 345 Ark. 570, 48 S.W.3d 534 (2001) (per curiam), we ordered appellant’s counsel to “either file a motion to withdraw with an accompanying brief, pursuant to Rule 4 — 30)(1), or rebrief the issues in this appeal and argue the merits.” Counsel had thirty days from the decision to file the appropriate documents. Appellant’s counsel now requests additional briefing time because the court reporter paid a deposit on the transcript prior to our per curiam order, and she obtained an extension from the trial court to August 26, 2001. Specifically, counsel requests that we extend the briefing schedule to a date subsequent to August 26, 2001, the completion and fifing of the transcript.  We grant appellant’s motion. An appropriate briefing schedule will be set the clerk of this court. Motion granted. ARNOLD, C.J., not participating.